Case: 14-10772      Document: 00513127517         Page: 1    Date Filed: 07/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 14-10772                                  FILED
                                  Summary Calendar                            July 23, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TED LYNN SNIDER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CR-222-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Following a jury trial, Ted Lynn Snider was found guilty of two counts of
transporting and shipping child pornography, one count of receipt of child
pornography, and one count of possession of child pornography.                        He was
sentenced to a below-guidelines aggregate sentence of 336 months of
imprisonment. On appeal, Snider challenges the sufficiency of the evidence




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10772    Document: 00513127517      Page: 2   Date Filed: 07/23/2015


                                 No. 14-10772

and argues that the district court violated Rule 32 of the Federal Rules of
Criminal Procedure.
      Snider contends that the evidence was insufficient to support his
convictions because he was convicted solely on his uncorroborated confessions.
Although he moved for a judgment of acquittal at the close of the Government’s
case-in-chief and renewed the motion at the close of his case, Snider failed to
renew the motion after the Government presented its rebuttal witness, and he
did not file a post-verdict motion. Therefore, this court reviews the instant
sufficiency challenge only for a manifest miscarriage of justice. See United
States v. Salazar, 542 F.3d 139, 142 (5th Cir. 2008). A manifest miscarriage of
justice is found when the defendant shows “either that the record is devoid of
evidence of guilt or that the evidence is so tenuous that the conviction is
shocking.” Id. (internal quotation marks and citation omitted).
      The Supreme Court ruled years ago that “an accused may not be
convicted on his own uncorroborated confession.” Smith v. United States, 348
U.S. 147, 152 (1954). The Government must introduce independent evidence
which would tend to establish the trustworthiness of the confession. Id. at 156;
see also United States v. Deville, 278 F.3d 500, 507 (5th Cir. 2002).
      The record shows that there was sufficient evidence to corroborate
Snider’s confessions and to support Snider’s convictions. In particular, the
trial testimony established the following: Snider was Gigatribe’s user
nething2cum2; images and videos of child pornography were download from
Snider’s Gigatribe account; Snider sent Gigatribe user lez_lindsey18 images
and videos of child pornography; Snider received several child pornography
images from Gigatribe user midniteowl; and a forensic examination of Snider’s
laptop and hard drives revealed numerous images and videos of child
pornography. Snider has not shown a manifest miscarriage of justice. See



                                       2
    Case: 14-10772     Document: 00513127517       Page: 3   Date Filed: 07/23/2015


                                   No. 14-10772

Smith, 348 U.S. at 152, 156; Deville, 278 F.3d at 507. Additionally, to the
extent that Snider challenges the credibility of the law enforcement officers’
testimony, “the weight and credibility of the evidence is within the exclusive
province of the jury.” See United States v. Johnson, 381 F.3d 506, 508 (5th Cir.
2004). Furthermore, the truthfulness of Snider’s confessions is a credibility
determination for the jury. See United States v. Sterling, 555 F.3d 452, 456
(5th Cir. 2009).
      Snider also argues that the district court did not comply with Rule 32 of
the Federal Rules of Criminal Procedure by failing to make specific findings
with regard to the enhancements to his sentence. Because Snider did not make
this objection in the district court, review is for plain error. See United States
v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). To show plain error,
the appellant must show a forfeited error that is clear or obvious and that
affects his substantial rights. Puckett v. United States, 556 U.S. 129, 135
(2009). If the appellant makes such a showing, this court has the discretion to
correct the error but only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. Id.
      When a portion of the PSR is disputed or there is any other controverted
matter, Rule 32(i)(3)(B) requires the district court, “[a]t sentencing,” to “rule
on the dispute or determine that a ruling is unnecessary either because the
matter will not affect sentencing, or because the court will not consider the
matter in sentencing.” However, this court has “rejected the proposition that
a court must make a catechismic regurgitation of each fact determined.”
United States v. Carreon, 11 F.3d 1225, 1231 (5th Cir. 1994) (internal quotation
marks and citation omitted). Instead, a district court may “make implicit
findings by adopting the PSR.” Id. Such an adoption will satisfy Rule 32 “when
the findings in the PSR are so clear that the reviewing court is not left to



                                          3
    Case: 14-10772    Document: 00513127517     Page: 4   Date Filed: 07/23/2015


                                 No. 14-10772

second-guess the basis for the sentencing decision.” Id. (internal quotation
marks and citation omitted).
      At Snider’s sentencing hearing, the district court acknowledged Snider’s
objections to the PSR and permitted the parties to present arguments and
proffer evidence. The court also overruled Snider’s objections and adopted the
PSR and the Addendum to the PSR. Because the foundation for the findings
in the PSR is clearly apparent, this court is “not left to second guess the basis
of the sentencing decision,” and the district court’s adoption of the PSR and
Addendum to the PSR satisfies the mandates of Rule 32. Id. Accordingly,
Snider has not shown that the district court plainly erred.
      AFFIRMED.




                                       4